Lawrence, Judge:
The records indicate that there was no appearance on behalf of plaintiff when the appeals for a reappraisement enumerated on the schedule attached to and made part of this decision were called for hearing, and the cases were consequently ordered submitted by the court.
Rule 5 (a) of the rules of the court provides that—
The submission for decision of any ease shall be made in open court by the parties thereto or their attorneys, or by stipulation, or by written request to the court, or by the court on its own motion. Where the plaintiff, petitioner, or appellant, or his attorney, in a case does not appear when the same is called, and after the opposite party has had opportunity to present evidence on the issues, it may be deemed submitted and may be decided by the court on the record as it appears therein.
Accordingly, I have examined the records in the appeals before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper values of the merchandise are the values returned by the appraiser.
Judgment will be entered accordingly.